Name: Council Regulation (EEC) No 3224/88 of 17 October 1988 introducing an emergency common measure to aid the agricultural areas of the Regions of Valencia and Murcia (Spain)
 Type: Regulation
 Subject Matter: agricultural policy;  Europe;  means of agricultural production;  deterioration of the environment
 Date Published: nan

 No L 288/8 Official Journal of the European Communities 21 . 10 . 88 COUNCIL REGULATION (EEC) No 3224/88 of 17 October 1988 introducing an emergency common measure to aid the agricultural areas of the Regions of Valencia and Murcia (Spain) Whereas it should be laid down that this package of measures constitutes a common measure within the meaning of Article 6 of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (3), as last amended by Regulation (EEC) No 2048/88 (4) ; Whereas a contribution from the Guidance Section of the European Agricultural Guidance and Guarantee Fund, hereinafter called 'the Fund', in the form of a capital subsidy equivalent to 35 % of the cost occasioned to make good the damage represents an appropriate Community contribution to be made in a spirit of solidarity in view of the limited financial resources of Spain, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament (2), Whereas, in order to attain the objectives of the common agricultural policy set out in Article 39 (1 ) (a) and (b) of the Treaty, assistance must be provided for the structural improvement of agriculture in regions which are facing serious problems ; Whereas the flooding that occurred between 2 and 5 November 1987 - in the Regions of Valencia and Murcia destroyed or seriously damaged rural infrastructures and certain factors of agricultural production, including human habitations, in those regions ; Whereas the flooding damaged agricultural land and, in some cases, removed the topsoil ; Whereas steps should be taken in the most seriously affected areas to promote and speed up the re-establishment of damaged or destroyed investments ; Whereas the information supplied to the Commission by the Spanish Government indicates that the extent and seriousness of the damage exceed the financial resources of the Regions and of the Member State concerned ; whereas Community solidarity should consequently take the form of the implementation within a reasonable period of an exceptional emergency measure for the re-establishment and improvement of investments damaged or destroyed ; Whereas such aid should be granted within the framework of measures for the re-establishment and improvement of investments that have been damaged or destroyed ; . Whereas, in order to ensure that the measures are as effective as possible and are implemented within a very short period, provision should be made that they are incorporated in an annual action programme to be drawn up by the regional authorities and forwarded by the Spanish Government to the Commission ; Whereas provision should be made for the duration of the common measure to be extended by one year should unforeseen difficulties prevent it from being implemented at the rate originally planned ; HAS ADOPTED THIS REGULATION : Article 1 In order to accelerate and facilitate the re-establishment and improvement of investments damaged or destroyed by the flooding that occurred in November 1987 in the 'Comunidades Autonomas de Valencia e Murcia', an exceptional emergency measure is hereby introduced to aid agriculture in those regions. This measure shall constitute a common measure within the meaning of Article 6 of Regulation (EEC) No 729/70 . Article 2 In accordance with Article 5 the Community may grant aid as part of the common measure by financing out of the Fund, measures for : (a) the re-establishment and improvement of agricultural infrastructures, such as :  the electrification of and supply of mains water to agricultural holdings and villages whose inhabitants depend principally on farming,  the reconstruction and improvement of wells in areas where there is no mains water supply network,  the reconstruction and improvement of farm roads used mainly for agriculture and sylviculture ; (b) the re-establishment and improvement of irrigation infrastructures, including individual water supplies, provided that these measures will ensure that production is more in line with the requirements of the common agricultural policy ; (') OJ No C 182, 12. 7. 1988, p. 14. (2) Opinion delivered on 14 October 1988 (not yet published in the Official Journal). 0 OJ No L 94, 28 . 4. 1970, p . 13 . h) OJ No L 185, 15 . 7. 1988, p . 1 . 21 . 10 . 88 Official Journal of the European Communities No L 288/9 where appropriate, any other authority appointed by the Spanish Government to ensure that the common measure is effectively implemented. The committee shall meet at least once a year and meetings shall be attended where appropriate by representatives of the agricultural interests concerned. Article 4 Investments which qualify for Community aid and in particular under other common measures within the meaning of Article 6 ( 1 ) of Regulation (EEC) No 729/70, shall not be eligible for a contribution from the Fund under this Regulation . (c) the prevention of soil erosion, including the construction of new small reservoirs, embankments and wind-breaks, the reinforcement of river beds and the planting of vegetation suitable for improving the retention capacity of the soil or for resisting wind ; (d) the restoration and improvement of farmland, including the removal of stones, levelling and cleaning and the replacement of the topsoil , first sowing of pasture land and the replanting of fruit trees ; (e) the rebuilding and improvement of farm buildings, including accommodation. Article 3 1 . The authorities designated by the Kingdom of Spain shall draw up each year a specific action programme listing the most appropriate ways of carrying out the measures referred to in Article 2. The programme shall be presented annually to the Commission during the first . month of each year at the latest. 2. The programme shall contain in particular the following information : (a) the definition of the geographical areas which qualify for aid from the Fund during the year concerned ; (b) a description of the damage in each sector and of the re-establishment and improvement measures to be taken and the period in which they are to be carried out ; (c) the level of public aid granted, of the beneficiary's contribution and of Community co-financing ; (d) an estimate of the number of hectares of utilized agricultural area and of the number of farmers qualifying for the programme ; (e) a cost/benefit estimate, where appropriate ; (f) how co-ordination is to be ensured with all other measures and provisions liable to have an impact on the development of farming in the regions concerned ; (g) any other information considered necessary by the Commission. 3 . The programme referred to in paragraph 1 shall be accompanied by a detailed report on the measures carried out during the previous year. 4. The programme shall be approved by the Commission in accordance with the procedure laid down in Article 25 of Regulation (EEC) No 797/85 ('). 5 . A committee shall be set up by agreement between the Commission and the Spanish Government to monitor the common measure. The committee shall assist the Spanish Government and the regions benefiting from the common measure or, Article 5 1 . The duration of the common measure shall be limited to two years from 1 January 1988 . 2. The estimated total cost to the Fund of the common measure is 21 million ECU for the period referred to in paragraph 1 . 3 . Aid from the Fund shall consist of capital grants made in one or more instalments. 4. Aid from the Fund shall amount to 35 % of the cost of carrying out the measures referred to in Article 2 subject to the following overall eligible costs :  27 million ECU for rural infrastructure work,  16 million ECU for irrigation schemes, with a maximum rate of 4 000 ECU per hectare and an overall limit of 2 000 hectares,  10 million ECU for the prevention of soil erosion,  4,5 million ECU for farmland improvement schemes,  2,5 million ECU for work on buildings. 5. The beneficiary's contribution shall , in general, be not less than 10 % . However, when approving the programmes referred to in Article 3, the Commission may permit derogations from this minimum rate. 6 . When approving an annual programme, the Commission may adjust, in accordance with the procedure laid down in Article 3 (4), the financial limits laid down in paragraph 4 of this Article but shall not exceed the estimated costs set out in paragraph 2 or go beyond the time limit stipulated in paragraph 1 by more than one additional year. Article 6 1 . Advances may be made, on the basis of the presen ­ tation of the annual tranches, for carrying out the measures referred to in Article 2, as the work progresses .(') OJ No L 93, 30. 3 . 1985, p. 1 . No L 288/10 Official Journal of the European Communities 21 . 10 . 88 2. Advances may not exceed 80 % of the Community contribution towards the costs of an annual tranche of the work referred to in paragraph 1 . 3 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 13 of Regulation (EEC) No 729/70 . After the Fund Committee has been consulted on the financial aspects, a decision may be taken to suspend, reduce or discontinue the grant of aid from the Fund, in accordance with the procedure laid down in Article 3 (4) :  if the programme has not been implemented as provided for, or  if some of the conditions laid down have not been met. Where it is established that payments have been made which were not or are not justified, the amounts concerned shall be deducted from payments due for subsequent years. 3 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 13 of Regulation (EEC) No 729/70 . Article 8 This Regulation shall enter into force on the third d?iy following its publication in the Official Journal of the European Communities. Article 7 1 . The aid from the Fund shall be paid to the bodies designated for the purpose by the Kingdom of Spain . 2 . During the period in which aid is being granted from the Fund, the authority or body designated for the purpose by the Member State concerned shall forward to the Commission, at its request, all supporting documents and all documents required for establishing that the financial and other requirements imposed for each special programme are met. The Commission may, if necessary, carry out an on-the-spot inspection . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 17 October 1988 . For the Council The President Y. POTTAKIS